DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, and 16 were amended. Claims 1-20 are pending.
Claims 1-20 are rejected under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by Applicant’s amendment are presented herein.

Response to Arguments
	Applicant’s arguments filed 01/31/2022 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	Independent claims 1, 10 and 16 substantially recite “the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station, the first control variable being a pressure of fluid at the particular station in the subsystem, the second variable being a flow measurement of fluid at the particular station in the subsystem;”. It is unclear whether the different temporal series of measurement data of the second variable is at the stations directly connected to the particular station or the particular station. For the purposes of examination, this limitation is being interpreted as “the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station, the first control variable being a pressure of fluid at the particular station in the subsystem, the second variable being a flow measurement of fluid 
	Dependent claims 2-9, 11-15, and 17-20 do not resolve the issue and are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Zhang” (US 2015/0308919 A1) in view of “Kallesoe” (US 2014/0255216 A1 ), in view of “Zirnstein” (US 2017/0249554 A1), and further in view of “K. Zhang” (US 2017/0235626 A1).

	Regarding claim 1, H. Zhang teaches
	A computer implemented method for forecasting leaks in a fluid- delivery pipeline network, the method comprising: (abstract, method for monitoring leakage of oil pipeline networks)
identifying a subsystem of the pipeline network, the subsystem comprising a plurality of stations that are topologically connected; (par. 0019-0020, a monitoring method adopting an intelligent adaptive system for monitoring leakage; determining the state of each valve and pump in the pipeline network and obtaining the topological structure. For the purposes of the claim mapping, the subsystem is understood to be the set of stations which are downstream from at least one station. ); 
…temporal sensor measurements of different stations that are directly connected to each other,… different temporal series of sensor measurements from each of the stations of the subsystem, …an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station; (para. 0064 describes considering data for adjacent monitoring stations (i.e. stations that are directly connected to teach other. para. 0018 and 0073 indicate that the data analyzed is sensor data taken upstream and downstream from other sensor data.)
…for each of the stations in the subsystem implement the steps of:  generating a temporal causal dependency model for [some] control variable of the plurality of variables at a particular station in the subsystem based on the different temporal series of measurement data of [some  variable of the plurality of variables at the particular station, and the temporal delay characteristics of the different temporal series of measurement data of [the other] variable at the stations directly connected to the particular station, (par. 0018, conducting training to obtain a nonlinear model, and obtaining the location of an actual leakage point; par. 0028, determining the actual time difference between the pressure waves generated by the leakage point arriving at the upstream sensor and the downstream sensor; par. 0041, 0061-0064 describe performing system monitoring by determining whether the difference between inlet flow rate and outlet flow rate exceeds a threshold. Notice that the value in equation (4) is indexed with “i”, which corresponds to a particular monitoring station as described at [0029]. This occurs prior to a particular potential leakage point being identified. That is, Step 4 is applied to the whole network. The difference is a difference between inlet and outlet for a section of pipe, so must correspond to an outlet (i.e., a downstream station, which is to say, a station in the subsystem considered in the mapping). See also figs. 4A-4C for an overview of the system. The point which is being mapped to monitoring each station corresponds to the decision diamond “Judge…”. Notably, this occurs before the pipeline network area is identified as a potential leakage point and is given priority.);
…automatically calculating a normal operating value of [some] control variable at the particular station by applying a learning algorithm to train the temporal causal dependency model associated with the particular station over a first training period comprising one or more different temporal series of measurement data made under normal operating conditions without any leak event operating conditions; and ([0061-0064] describes performing the calculation of the average described at [0063]. This is understood to correspond to training the model (i.e., determining the parameters of the model based on updated information) The historical information used to perform this calculation is described at [0062]. Notably, this occurs before the pipeline network area is identified as a potential leakage point and is given priority.)
…providing an alert to trigger a correction of the leak event to prevent damage to the pipeline network. (Abstract indicates that H. Zhang is directed to methods and systems for monitoring a pipeline network and that leakages may be perfectly and accurately alarmed upon detection. An alarm is an alert. Note also the display step at the very end shown in Figure 4C. [0005] indicates that the method 
H. Zhang does not appear to explicitly teach 
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station; 
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and 
…generating a temporal causal dependency model for a first control variable of the plurality of variables at a particular station in the subsystem based on the different temporal series of measurement data of a second variable of the plurality of variables at the particular station, and the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station, the first control variable being a pressure of fluid at the particular station in the subsystem, the second variable being a flow measurement of fluid at the particular station in the subsystem; 
automatically calculating a normal operating value of the first control variable at the particular station by applying a learning algorithm to train the temporal causal dependency model associated with the particular station over a first training period comprising one or more different temporal series of measurement data made under normal operating conditions without any leak event operating conditions; and
… automatically calculating deviations between current measured values of the first control variable at the particular station and the normal operating value of the first control variable at the particular station over the first training period; 
determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions
However, Kallesoe—directed to analogous art—teaches
…generating a temporal causal dependency model for a first control variable of the plurality of variables at a particular station in the subsystem based on the different temporal series of measurement data of a second variable of the plurality of variables at the particular station, and the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station, the first control variable being a pressure of fluid at the particular station in the subsystem, the second variable being a flow measurement of fluid at the particular station in the subsystem; (Kallesoe, Abstract describes a pump system for water supply mains. [0026] describes determining a probable leak location by segmenting the system in regions and determining a pressure loss with reference to an expected pressure determined by a model. This is described in more detail at [0027-0028].  The pressure models are described at [0047-0048]. A pressure at a first sensor/station is predicted on the basis of flow sensor data from the flow sensor 12 (see Figure 1). In the combination with H. Zhang, H. Zhang teaches additional flow measurements (e.g., at connecting stations) which could be incorporated into the model taught by Kallesoe.)
automatically calculating a normal operating value of the first control variable at the particular station by applying a learning algorithm to train the temporal causal dependency model associated with the particular station over a first training period comprising one or more different temporal series of measurement data (Kallesoe, [0048-0049] describes determining parameters of (i.e., training) the model based on observed data. [0050] describes using the model to determine an expected (i.e., normal operating) pressure based on the trained model. The model is further used to compute an expected pressure at [0055].)
… automatically calculating deviations between current measured values of the first control variable at the particular station and the normal operating value of the first control variable at the particular station over the first training period; (Kallesoe, [0055] describes determining residuals of the pressure (i.e., the difference between the expected pressure and the observed pressure). The residuals are computed for the data used to train the model as described at [0048].)
…a threshold deviation of the first control variable that indicates a leak event (Kallesoe, [0055], indicates that the threshold 0 may be used to determine regions with a high probability of including a leak.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify H. Zhang to incorporate the aspects taught by Kallesoe described above because this allows for a determination of where the leak is located as described by Kallesoe at [0026].
The combination of H. Zhang and Kallesoe does not appear to explicitly teach
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station;  
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and 
determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions
However, Zirnstein—directed to analogous art—teaches
determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions (Zirnstein, Abstract describes a method for predicting faults in industrial equipment using a threshold value which is selected such that a net positive economic benefit is obtained. [0049] indicates that to perform fault classification, a classifier analyzes the data and outputs an indicator value y (analogous to the residual computed by Kallesoe). [0050] describes determining a suitable threshold value for comparison with the indicator value. [0051] indicates that the threshold is determined using both positive and negative data (see also [0036]). This is further described at [0063-0065]. In the combination, Kallesoe teaches computing a residual and comparing it to a threshold to determine whether or not an anomaly is present. Zirnstein teaches determining a threshold for a fault classifier by considering both positive and negative examples, where the positive examples correspond to faults and the negative examples correspond to no faults. This would correspond to examples with and without leaks when applied to the particular use case taught by H. Zhang and Kallesoe described above.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify H. Zhang and Kallesoe to use the threshold selection technique taught by Zirnstein because this allows for the selection of a threshold which results in a net positive economic benefit from its use (Zirnstein, [0004]).
The combination of H. Zhang, Kallesoe, and Zirnstein does not appear to explicitly teach 
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station;  
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and 
 However, K. Zhang—directed to analogous art—teaches
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station;  (H. Zhang teaches the monitoring stations and the relationship between them as described above. K. Zhang is directed to detecting anomalies in a system by building a causality graph describing a relationship between components during a normal period and detecting anomalies by examining patterns (abstract). Para. 0019 describes the input to the system which includes measurements from a variety of locations, including a time stamp (i.e., i tis temporal data). Para. 0021 describes determining causal relationships between multiple events. At para. 0024, the causation is summarized using a causality graph.)
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and (Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of H. Zhang, Kallesoe, and Zirnstein to use a causal graph as taught by K Zhang because the method taught by K. Zhang provides for anomaly and failure detecting in large systems, allowing the system operators to maintain the system more efficiently and reducing economic losses resulting from shutdowns or disruptions.
	
	Regarding claims 2, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	wherein the different temporal series of measurement data of [another] variable of the plurality of variables at the particular station are current values of the sensor measurements.  (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time 
	H. Zhang does not appear to explicitly teach 
	wherein the different temporal series of measurement data of the second variable of the plurality of variables at the particular station are current values of the sensor measurements.  
	However, Kallesoe—directed to analogous art—teaches
	wherein the different temporal series of measurement data of the second variable of the plurality of variables at the particular station are current values of the sensor measurements.  (Kallesoe, Abstract describes a pump system for water supply mains. [0026] describes determining a probable leak location by segmenting the system in regions and determining a pressure loss with reference to an expected pressure determined by a model. This is described in more detail at [0027-0028].  The pressure models are described at [0047-0048]. A pressure at a first sensor/station is predicted on the basis of flow sensor data from the flow sensor 12 (see Figure 1). In the combination with H. Zhang, H. Zhang teaches additional flow measurements (e.g., at connecting stations) which could be incorporated into the model taught by Kallesoe.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Kallesoe and Zirnstein does not appear to explicitly teach
	wherein the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station are lagged values of the sensor measurements.  
 	However, K. Zhang teaches
	wherein the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station are lagged values of the sensor measurements.  (Para. 0018 describes using a tunable time lag. Para. 0021, 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

 	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	further comprising applying the learning algorithm for ranking the temporal series of -3-Application Serial No. 15/134,868Docket No. UTOP-005 1.US01 measurement data of the plurality of variables for generating the temporal causal dependency model for [some] control variable.  (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time).
	H. Zhang does not appear to explicitly teach 
	generating the temporal causal dependency model for the first control variable.  
	However, Kallesoe—directed to analogous art—teaches
	generating the temporal causal dependency model for the first control variable.  (Kallesoe, Abstract describes a pump system for water supply mains. [0026] describes determining a probable leak location by segmenting the system in regions and determining a pressure loss with reference to an expected pressure determined by a model. This is described in more detail at [0027-0028].  The pressure models are described at [0047-0048]. A pressure at a first sensor/station is predicted on the basis of flow sensor data from the flow sensor 12 (see Figure 1). In the combination with H. Zhang, H. Zhang teaches additional flow measurements (e.g., at connecting stations) which could be incorporated into the model taught by Kallesoe.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Kallesoe and Zirnstein does not appear to explicitly teach
	wherein the learning algorithm is a Lasso model.  
	However, K. Zhang teaches
	wherein the learning algorithm is a Lasso model.  (Para. 0016-0017 describe using the LASSO for estimating causality relations and detecting anomalies.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of H. Zhang, Kallesoe, and Zirnstein to use the Lasso because it enhances the prediction accuracy and interpretability of the statistical model which it produces as described by K. Zhang at para. 0017.

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	further comprising generating the temporal causal dependency model for the first control variable of the plurality of control variables at the particular station in the subsystem, (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time)
	H. Zhang does not appear to explicitly teach 
	generating the temporal causal dependency model for the first control variable
	…based on the different temporal series of measurement data of a plurality of variables at the particular station, and temporal delay characteristics of the different temporal series of measurement data of the plurality of variables at the stations directly connected to the particular station.
	However, Kallesoe—directed to analogous art—teaches
	generating the temporal causal dependency model for the first control variable (Kallesoe, Abstract describes a pump system for water supply mains. [0026] describes determining a probable leak location by segmenting the system in regions and determining a pressure loss with reference to an 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of H. Zhang, Kallesoe, and Zirnstein does not appear to explicitly teach
	based on the different temporal series of measurement data of a plurality of variables at the particular station, and temporal delay characteristics of the different temporal series of measurement data of the plurality of variables at the stations directly connected to the particular station.
	However, K. Zhang teaches
based on the different temporal series of measurement data of a plurality of variables at the particular station, and temporal delay characteristics of the different temporal series of measurement data of the plurality of variables at the stations directly connected to the particular station. (H. Zhang teaches the monitoring stations and the relationship between them as described above. K. Zhang is directed to detecting anomalies in a system by building a causality graph describing a relationship between components during a normal period and detecting anomalies by examining patterns (abstract). Para. 0019 describes the input to the system which includes measurements from a variety of locations, including a time stamp (i.e., it is temporal data). Para. 0021 describes determining causal relationships between multiple events. At para. 0024, the causation is summarized using a causality graph. Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.	

	Regarding claim 10, H. Zhang teaches
	A computer system for forecasting leaks in a fluid-delivery pipeline network, comprising: a memory; and a processor configured to: (H. Zhang, Abstract, Figure 1 and [0009]. See also [0040] of K. Zhang.)
	The remainder of claim 10 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.
	
	Regarding claim 11, the rejection of claims 2, 3, and 10 is incorporated herein. Claim 11 is substantially similar to claims 2 and 3 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 15, the rejection of claims 9 and 10 is incorporated herein. Claim 15 recites substantially similar subject matter to claim 9 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 16, H. Zhang teaches
	A non-transitory article of manufacture tangibly embodying computer readable instructions, which when implemented, cause a computer to perform the steps of a method for forecasting leaks in a fluid-delivery pipeline network, comprising: (H. Zhang teaching a system including a computer at para 0009, understood to require computer readable instructions. See also [0040] of K. Zhang.)
	The remainder of claim 16 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

 mutatis mutandis.

	Regarding claim 20, the rejection of claims 9 and 16 is incorporated herein. Claim 20 recites substantially similar subject matter to claim 9 and is rejected with the same rationale, mutatis mutandis.

	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Zhang” (US 2015/0308919 A1) in view of “Kallesoe” (US 2014/0255216 A1 ), in view of “Zirnstein” (US 2017/0249554 A1), further in view of “K. Zhang” (US 2017/0235626 A1), and further in view of “Preston” (US 2016/0191163 A1).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Kallesoe, Zirnstein and K. Zhang does not appear to explicitly teach, but Preston teaches
	further comprising applying the learning algorithm to the temporal causal dependency model to compute a risk score of the first control variable, the risk score being based on differences between the calculated deviations and the threshold deviation. (Preston discloses a system and method for real-time monitoring of threats and situational status (par. 0008).  Preston teaches a set of scoring algorithms that assign a score to each detector value; the first scoring algorithm is “Across/Down” which does a good job of eliminating noise (par. 0193); the second scoring algorithm is “Edge/Down” which assigns part of its score based on the number of standard deviations away the historical average for the zone, and part of the score is based on how different the zone is from the three zones that immediately preceded it; this algorithm does a better job of displaying signals for true stimuli, for human operators, this produces much more satisfying results (par. 0194 and 0197). In the combination described above, a leak is understood to be an anomaly and Preston detects variations in a situational status. )
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang/Kallesoe/Zirnstein/K. Zhang’s method of predicting leaks to include 

	Regarding claim 12, the rejection of claims 4, 8, and 10 is incorporated herein. Claim 12 is substantially similar to claims 4 and 8 and is rejected with the same rationale.
	
	Regarding claim 18, the rejection of claim 4, 8, and 16 is incorporated herein. Claim 18 is substantially similar to claims 4 and 8 and is rejected with the same rationale. 

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Zhang” (US 2015/0308919 A1) in view of “Kallesoe” (US 2014/0255216 A1 ), in view of “Zirnstein” (US 2017/0249554 A1), further in view of “K. Zhang” (US 2017/0235626 A1), and further in view of “Abhulimen” (US 2005/0246112 A1).

	Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Kallesoe, Zirnstein, and K. Zhang does not appear to explicitly teach
	wherein the temporal sensor measurements of the plurality of control variables are accessed from a data repository of a SCADA system monitoring the fluid-delivery pipeline network.  
	However, Abhulimen teaches
	wherein the temporal sensor measurements of the plurality of control variables are accessed from a data repository of a SCADA system monitoring the fluid-delivery pipeline network.  Abhulimen teaches a leak detection system and method based on a new model for detecting and tracking leaks in pipeline flow system.  A Leak detection architecture incorporates a model that interface with controllers, Supervisory Control and Data Acquisition System (SCADA) and sensor devices 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of H. Zhang, Kallesoe, Zirnstein, and K. Zhang to use a SCADA system as taught by Abhulimen because this allows for a system which is able to detect and locate leaks in single or complex gas and liquid pipeline systems as described by Abhulimen at para 0061.
 
	Regarding claim 13, the rejection of claims 6 and 10 is incorporated herein. Claim 13 is substantially similar to claim 6 and is rejected with the same rationale.

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Zhang” (US 2015/0308919 A1) in view of “Kallesoe” (US 2014/0255216 A1 ), in view of “Zirnstein” (US 2017/0249554 A1), further in view of “K. Zhang” (US 2017/0235626 A1), and further in view of “Xiang” (US 2017/0090068 A1).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Kallesoe, Zirnstein and K. Zhang does not appear to explicitly teach 
	further comprising processing the temporal sensor measurements of the plurality of control variables by removing outliers, removing short spikes and smoothing.  
	However, Xiang discloses a system and method for using sensed spectral data to provide estimations of soil properties within a field for determining soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field (par. 0003).  Xiang teaches monitor systems that may contain sensors for sending yield measurement data to a computer (par. 0075).  Xiang teaches an agricultural intelligence computer system for implementing agronomic data preprocessing of field data received from data sources.  The field data may be preprocessed for removing noise and distorting effects within the agronomic data including measured outliers that would bias received field data values; the agronomic data preprocessing 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang/Kallesoe/Zirnstein/K. Zhang method of predicting leaks to include Xiang’s teaching of using and smoothing techniques and filters to remove pikes and outliers because the system provides information that shows clear distinctions between positive and negative data inputs, and potential events may be identified.

	Regarding claim 14, the rejection of claims 7 and 10 is incorporated herein. Claim 14 is substantially similar to claim 7 and is rejected with the same rationale.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of “H. Zhang” (US 2015/0308919 A1) in view of “Kallesoe” (US 2014/0255216 A1 ), in view of “Zirnstein” (US 2017/0249554 A1), further in view of “K. Zhang” (US 2017/0235626 A1), further in view of and “Abhulimen” (US 2005/0246112 A1), and further in view of “Xiang” (US 2017/0090068 A1).

	Regarding claim 19, the rejection of claims 6, 7 and 16 is incorporated herein. Claim 19 recites substantially similar subject matter to claims 6 and 7 and is rejected with the same rationale. The motivation for combining Xiang with  H. Zhang, Kallesoe, Zirnstein and K. Zhang applies equally well to combining Xiang with H. Zhang, Kallesoe, Zirnstein, K. Zhang and Abhulimen.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121